Case 9:19-bk-11573-MB            Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33         Desc
                                  Main Document     Page 1 of 18



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735

 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                        NORTHERN DIVISION

11

12 In re                                              Case No. 9:19-bk-11573-MB

13 HVI CAT CANYON, INC.,                              Chapter 11

14                     Debtor.                        NOTICE OF HEARING ON TRUSTEE’S
                                                      MOTION FOR APPROVAL OF
15                                                    STIPULATION BETWEEN MICHAEL A.
                                                      MCCONNELL, TRUSTEE, AND UBS AG,
16                                                    LONDON BRANCH AND UBS AG,
                                                      STAMFORD BRANCH RE LITIGATION
17                                                    FUND AND ROYALTY FUND

18                                                    Hearing:
                                                      [VIA ZOOM]
19                                                    Date: December 15, 2020
                                                      Time: 10:30 a.m.
20                                                    Place: Courtroom “201”
                                                             1415 State Street
21                                                           Santa Barbara, California

22            PLEASE TAKE NOTICE that on December 15, 2020 at 10:30 a.m., in Courtroom 201 of
23 the United States Bankruptcy Court, located at 1415 State Street, Santa Barbara, California 93101,

24 a hearing will be held on the Trustee’s Motion for Approval of Stipulation Between Michael A.

25 McConnell, Trustee, and UBS AG, London Branch and UBS AG, Stamford Branch re Litigation

26 Fund and Royalty Fund (docket no. 1411), filed by Michael A. McConnell, the Chapter 11 trustee

27 (the “Trustee”) for the estate of HVI Cat Canyon, Inc. (the “Debtor”).

28
     1620687.2 26932
Case 9:19-bk-11573-MB          Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33               Desc
                                Main Document     Page 2 of 18



 1            PLEASE TAKE FURTHER NOTICE that notwithstanding any language in this Notice

 2 advising or suggesting that the hearing will be held physically in one of the Court's courtrooms,

 3 please be advised that due to the COVID-19 pandemic, the Court will conduct the hearing

 4 remotely, using ZoomGov audio and video technology pursuant to the instructions of the Court,

 5 which instructions are located on Judge Barash’s publicly posted hearing calendar and may be

 6 viewed online at: http://ecf-ciao.cacb.uscourts.gov/Posted/MB_110520.pdf. Individuals will not be

 7 permitted access to the courtroom. Consistent with such calendar, the following information and

 8 instructions are provided to interested parties:

 9            All hearings on this calendar will be conducted remotely, using ZoomGov video and

10            audio.

11            Parties in interest and members of the public may connect to the video and audio feeds, free

12            of charge, using the connection information provided below.

13

14            Individuals may participate by ZoomGov video and audio using a personal computer

15            (equipped with camera, microphone and speaker), or a handheld mobile device (such as an

16            iPhone or Android phone). Individuals may opt to participate by audio only using a

17            telephone (standard telephone charges may apply).

18

19            Neither a Zoom nor a ZoomGov account is necessary to participate and no pre-registration

20            is required. The audio portion of each hearing will be recorded electronically by the Court

21            and constitutes its official record.

22

23            Video/audio web address: https://cacb.zoomgov.com/j/1603597060

24            ZoomGov meeting number: 160 359 7060

25            Password: 510874

26            Telephone conference lines: 1 (669) 254 5252 or 1 (646) 828 7666

27

28
     1620687.2 26932
Case 9:19-bk-11573-MB           Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                Desc
                                 Main Document     Page 3 of 18



 1            For more information on appearing before Judge Barash by ZoomGov, please see the

 2            information entitled "Tips for a Successful ZoomGov Court Experience" on the Court's

 3            website at: https://www.cacb.uscourts.gov/judges/honorable-martin-r-barash under the tab

 4            "Telephonic Instructions."

 5

 6            PLEASE TAKE FURTHER NOTICE that the Motion seeks entry of an order approving the

 7 Stipulation (the “Stipulation”) between the Trustee and UBS AG, London Branch and UBS AG,

 8 Stamford Branch (collectively “UBS”) re Litigation Fund and Royalty Fund.

 9            The Stipulation establishes how the $1,000,000 Litigation Fund (“Litigation Fund”) and

10 $500,000 Appeals Escrow, established under the Asset Purchase Agreement (“APA”) approved by

11 the Court on October 13, 2020 (the “Sale Order”) (docket no. 1393), will be utilized by the Trustee

12 or any successor, including the following materials terms:

13            1.       The funds in the Litigation Fund will be administered through a liquidation trust,

14 continuation of the Chapter 11 case, or through the Chapter 7 case if the case is converted.

15            2.       Any unused funds in the Appeals Escrow shall be paid over to UBS promptly after

16 the sale orders and the abandonment order become final, non-appealable orders, or any appeals of

17 such orders have been dismissed or otherwise finally adjudicated or resolved.

18            3.       The Litigation Fund will be held in a segregated account and utilized only as

19 follows:

20                     a.     All the fees and expenses of special litigation counsel, forensic accountants

21 and other experts duly employed by the Trustee or successor Chapter 7 Trustee and approved by

22 UBS in its reasonable discretion in investigating and prosecuting such insider litigation claims.

23 The Trustee shall from time to time provide appropriate litigation plans and budgets to UBS,

24 pursuit and expenditure of which shall be subject to UBS’ approval not to be unreasonably

25 withheld, and shall as appropriate enter into settlements subject to any applicable Court approval

26 and upon UBS’ approval not to be unreasonably withheld;

27                     b.     All of the fees and expenses of the Trustee, and successor Trustee or Chapter

28 7 Trustee from and after the Effective Date (as defined below), including without limitation the
     1620687.2 26932
Case 9:19-bk-11573-MB           Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                Desc
                                 Main Document     Page 4 of 18



 1 reasonable fees and expenses of the Trustee and his or her duly employed accountants, experts and

 2 counsel; or if the case remains in a Chapter 11 or is converted to Chapter 7, all of the reasonable

 3 administrative expenses of the Bankruptcy Case, including without limitation the reasonable fees

 4 and expenses of the Chapter 7 or 11 trustee and all of his or her duly-employed professionals, from

 5 and after the Effective Date; and

 6                     c.     As used herein, in the event the case is converted to Chapter 7, the “Effective

 7 Date” shall be the conversion date; in the event that the case remains in a Chapter 11 the Effective

 8 Date shall be November 5, 2020.

 9            4.       Any recoveries from litigation claims of the estate will be used to make payments in

10 the following order:

11                     (1)    fees and costs of the litigation including without limitation loans made to

12 finance such litigation (including payment in full of the Additional Advance to UBS),

13                     (2)    any remaining unpaid balance of the Trustee’s post-petition borrowing after

14 providing for carveouts agreed to by UBS from its liens securing that post-petition borrowing, and

15                     (3)    after repayment of the Trustee’s post-petition borrowing from UBS

16 including the Additional Advance, the balance shall be paid to unsecured creditors in the amounts

17 and according to the priority set forth in the Bankruptcy Code.

18            In satisfaction of obligations under existing stipulations with mineral owners previously

19 entered, UBS agrees to carve-out from any actual cash distribution it is otherwise entitled to receive

20 from the litigation fund pursuant to this paragraph (i.e. after repayment of fees, costs and loans to

21 fund the litigation and the post-petition borrowing including the Additional Advance), 5% for the

22 benefit of unsecured creditors other than UBS (the “UBS Step Back”).

23            The UBS Step Back shall otherwise be distributed according to the priority set forth under

24 the Bankruptcy Code. The agreement of UBS to the UBS Step Back shall be in satisfaction of its

25 agreement under existing stipulations, and not create duplicative obligations.

26            5.       The Bankruptcy Court shall have jurisdiction to hear any disputes arising from or

27 relating to the Litigation Fund as core matters, and the parties waive any jury trial right and agree

28 that the Bankruptcy Court may enter final orders or judgments thereon.
     1620687.2 26932
Case 9:19-bk-11573-MB           Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                   Desc
                                 Main Document     Page 5 of 18



 1            6.       The Trustee and UBS agree that insufficient cash proceeds were generated from the

 2 sale to satisfy the conditions required to set aside a Royalty Fund.

 3            7.       Nothing contained herein shall impair the Trustee’s right to abandon any assets of

 4 the estate. However, with respect to the Litigation Fund, if the Trustee determines in his business

 5 judgment, upon notice to creditors, that no purpose would be served in pursuing the estate’s

 6 litigation claims, the balance of the funds after repaying first to items 4(1) and 4(2) above, and

 7 second to any loans obtained in financing the litigation (including the Additional Advance), shall

 8 remain property of the estate to be distributed to creditors in the order and priority as provided in

 9 the Bankruptcy Code, subject to the UBS Step-Back.

10            8.       If authorized in their employment applications, the Trustee, any successor trustee

11 and his or her professionals may draw down monthly against the Fund pursuant to the order entered

12 on or about December 10, 2019, via Professional Fee Statements.

13            9.       This stipulation shall be binding upon any successor trustee and any Chapter 7

14 trustee in this case.

15            A true and correct copy of the Stipulation is attached as Exhibit “1” to the Motion.

16            The Stipulation terms are in the best interests of the Debtor’s estate, in that they will clarify

17 sale terms agreed upon by the Trustee and UBS, which were ultimately approved by this Court, and

18 establish rules for how the Litigation Fund and Appeals Escrow will be administered.

19            The Motion is based upon this notice and the Memorandum of Points and Authorities,

20 Declaration of Michael A. McConnell, and Request for Judicial Notice attached to the Motion, the

21 papers and pleadings on file in this case, and such other evidence that may be presented to the

22 Court.

23            PLEASE TAKE FURTHER NOTICE that any opposition to the Motion must be in

24 writing in the format required by the Local Bankruptcy Rules, filed with the Clerk of the Court and

25 served upon counsel for the Trustee, at the address in the upper left corner of the face of this

26

27

28
     1620687.2 26932
Case 9:19-bk-11573-MB       Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33               Desc
                             Main Document     Page 6 of 18



 1 Notice, and upon the United States Trustee, at 1415 State Street, Suite 148, Santa Barbara,

 2 California 93101, not later than 14 days before the hearing. Failure to comply with this procedure

 3 may be deemed consent to the granting of the relief requested.

 4

 5 DATED: October 29, 2020                    DANNING, GILL, ISRAEL & KRASNOFF, LLP

 6
                                              By:          /s/ Eric P. Israel
 7
                                                    ERIC P. ISRAEL
 8                                                  Attorneys for Michael A. McConnell,
                                                    Chapter 11 Trustee
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1620687.2 26932
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document     Page 7 of 18



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, California 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON TRUSTEE’S MOTION
FOR APPROVAL OF STIPULATION BETWEEN MICHAEL A. MCCONNELL, TRUSTEE, AND UBS AG, LONDON
BRANCH AND UBS AG, STAMFORD BRANCH RE LITIGATION FUND AND ROYALTY FUND will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On October 29, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:



                                                                                     Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On October 29, 2020 , I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge
here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is
filed.



                                                                                     Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 29, 2020, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented
in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes
a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.



                                                                                     Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   October 29, 2020                         Beverly Lew                                         /s/ Beverly Lew
   Date                                     Printed Name                                        Signature




1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document     Page 8 of 18


                                              ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
Anthony A Austin on behalf of Creditor California Department of Toxic Substances Control
anthony.austin@doj.ca.gov

Anthony A Austin on behalf of Interested Party California Department of Toxic Substances Control
anthony.austin@doj.ca.gov

William C Beall on behalf of Counter-Claimant GLR, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Counter-Claimant GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Creditor GLR, LLC              will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GLR, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Interested Party GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Bradley D Blakeley on behalf of Defendant RDI Royalty Distributors, Inc
blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Alicia Clough on behalf of Interested Party California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission                      mscohen@loeb.com, klyles@loeb.com

Marc S Cohen on behalf of Interested Party California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alan D Condren on behalf of Defendant Roman Catholic Archbishop of Los Angeles , berickson@seedmackall.com

Alan D Condren on behalf of Defendant Elizabeth Esser                 , berickson@seedmackall.com

Alan D Condren on behalf of Defendant Stephen Fisher                  , berickson@seedmackall.com

Alan D Condren on behalf of Interested Party Stephen Fisher
acondren@seedmackall.com, berickson@seedmackall.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Jeremy Faith on behalf of Counter-Claimant California Asphalt Production, Inc., a California corporation
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com


1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document     Page 9 of 18


Jeremy Faith on behalf of Counter-Claimant GIT, INC., a Colorado corporation
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
Jeremy Faith on behalf of Counter-Claimant GTL1, LLC a Colorado limited liability company
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor California Asphalt Production, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor GIT, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor GTL1, LLC
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff California Asphalt Production, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff GIT, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff GTL1, LLC
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish & Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf of Defendant Corian Cross Holdings, LP                     dfisher@ptwww.com, tblack@ptwww.com

Don Fisher on behalf of Interested Party Interested Party             dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee              brian.fittipaldi@usdoj.gov

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee (ND)                   brian.fittipaldi@usdoj.gov

Ellen A Friedman on behalf of Interested Party Pacific Gas and Electric Company
efriedman@friedmanspring.com, khollander@friedmanspring.com

Gisele M Goetz on behalf of Creditor Chamberlin Oil LLC
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Gisele M Goetz on behalf of Defendant Chamberlin Oil LLC
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 10 of 18


Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Karen L Grant on behalf of Creditor BUGANKO, LLC                      kgrant@silcom.com

Karen L Grant on behalf of Creditor Janet K. Ganong Estate and Living Trust                          kgrant@silcom.com
Karen L Grant on behalf of Defendant Janet K Ganong       kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.                 Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Counter-Claimant Bradley Land Company                         b.holman@mpglaw.com

Brian L Holman on behalf of Creditor Bradley Land Company                       b.holman@musickpeeler.com

Brian L Holman on behalf of Defendant Bradley Land Company                      b.holman@mpglaw.com

Tracy K Hunckler on behalf of Interested Party Courtesy NEF
thunckler@daycartermurphy.com, cgori@daycartermurphy.com

Samantha Indelicato on behalf of Interested Party UBS AG, Stamford Branch                            sindelicato@omm.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Financial Advisor CR3 Partners, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Arthur McConnell (TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor California Asphalt Production, Inc.                razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GIT, Inc.            razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GTL1, LLC                      razmigizakelian@quinnemanuel.com

Evan M Jones on behalf of Interested Party UBS AG, Stamford Branch
ejones@omm.com, evan-jones-5677@ecf.pacerpro.com

Evan M. Jones on behalf of Interested Party UBS AG, London Branch
ejones@omm.com, evan-jones-5677@ecf.pacerpro.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.                  akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission                      john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company                           jekim@sheppardmullin.com,
dgatmen@sheppardmullin.com

Anna Landa on behalf of Interested Party Courtesy NEF
Anna@MarguliesFaithlaw.com,
Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com
1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 11 of 18



Mitchell J Langberg on behalf of Creditor Adam B Firestone                      mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Alice Sedgwick Wohl                   mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Alice Sedgwick, Dec'd                 mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Jerome Brevoort Dwight                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor John A Feliciano mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Jonathan Ashley Dwight                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Katherine S Hanberg                   mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Lance H Brown               mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Lela Minturn Dwight                   mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Louise H Feliciano                    mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Susanna Sedgwick, Dec'd
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor William Hanberg mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Adam B Firestone                     mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick Wohl                  mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick, Dec'd                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jerome Brevoort Dwight
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant John A Feliciano                     mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jonathan Ashley Dwight                         mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Katherine S Hanberg                  mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lance H Brown                        mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lela Minturn Dwight                  mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Louise H Feliciano                   mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Susanna Sedgwick                     mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant William Hanberg                      mlangberg@bhfs.com, dcrudup@bhfs.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors                       mlitvak@pszjlaw.com

Vincent T Martinez on behalf of Counter-Claimant Escolle Tenants In Common                           llimone@twitchellandrice.com,
smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Adam Family Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Candace Laine Evenson
llimone@twitchellandrice.com, smccomish@twitchellandrice.com
1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 12 of 18


Vincent T Martinez on behalf of Creditor Escolle Tenants In Common
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Morganti Ranch, a limited partnership
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Candace Laine Evenson
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Defendant The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Michael Arthur McConnell (TR)           Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Brian M Metcalf on behalf of Interested Party UBS AG, Stamford Branch
bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Monserrat Morales on behalf of Interested Party Courtesy NEF
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Monserrat Morales on behalf of Plaintiff California Asphalt Production, Inc.
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Monserrat Morales on behalf of Plaintiff GIT, Inc.
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Monserrat Morales on behalf of Plaintiff GTL1, LLC
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Alan I Nahmias on behalf of Interested Party Courtesy NEF
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Maria Joaquin Basin, LLC
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Team Maria Joaquin, LLC
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Jerry Namba on behalf of Defendant CMT, LLC                 nambaepiq@earthlink.net, atty_namba@bluestylus.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Benjamin P Pugh on behalf of Creditor Jane A and John S Adams, Trustees
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 13 of 18


Benjamin P Pugh on behalf of Defendant Jane A. Adams                  bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Benjamin P Pugh on behalf of Defendant John S. Adams                  bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Edwin J Rambuski on behalf of Interested Party Windset Farms (California), Inc.
edwin@rambuskilaw.com, marissa@rambuskilaw.com

Hugh M Ray on behalf of Creditor Union Oil Company of CA and Chevron U.S.A. Inc
hugh.ray@pillsburylaw.com, nancy.jones@pillsburylaw.com,docket@pillsburylaw.com

Edward S Renwick on behalf of Counter-Claimant Frank M. Boisseranc and Sylvia S Boisseranc as Trustees of the Frank
and Sylvia Boisseranc Trust
erenwick@hanmor.com, iaguilar@hanmor.com
Edward S Renwick on behalf of Counter-Claimant Presson Vera OC Land Group, a California Unincorporated Association
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Counter-Claimant Waldo A. Gillette Jr.                      erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor "A" Mineral Owners Group                           erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Presson Vera OC Land Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Presson Vera OC Land Group, a California Unincorporated Association
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Waldo Gillette                 erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Sylvia Boisseranc erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Cross-Claimant Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Litigant Edward S Renwick                         erenwick@hanmor.com, iaguilar@hanmor.com

J. Alexandra Rhim on behalf of Counter-Claimant Guarantee Royalties, Inc. arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Counter-Claimant Laor Liquidating Associates, LP                      arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Creditor Guarantee Royalties, Inc.               arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Creditor Laor Liquidating Associates, LP                   arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Guarantee Royalties, Inc.                        arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Laor Liquidating Associates, LP                  arhim@hrhlaw.com

Todd C. Ringstad on behalf of Defendant Charles C. Albright                     becky@ringstadlaw.com, arlene@ringstadlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party                 becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas & Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov


1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 14 of 18


George E Schulman on behalf of Attorney Courtesy NEF
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Defendant Michael A. McConnell, Chapter 11 Trustee
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Trustee Michael Arthur McConnell (TR)
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

Zev Shechtman on behalf of Counter-Defendant Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Counter-Defendant Michael Arthur McConnell (TR)
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
Zev Shechtman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Trustee Michael Arthur McConnell (TR)
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Sonia Singh on behalf of Attorney Courtesy NEF
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Defendant Michael A. McConnell, Chapter 11 Trustee
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Interested Party Courtesy NEF
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Trustee Michael Arthur McConnell (TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara,
California
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarthy.com;erika.shannon
@diamondmccarthy.com;aiemee.low@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Arthur McConnell (TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 15 of 18


Salina R Thomas on behalf of Interested Party Courtesy NEF                      bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector bankruptcy@co.kern.ca.us

Meagan S Tom on behalf of Creditor Netherland, Sewell & Associates, Inc.
meagan.tom@lockelord.com, autodocket@lockelord.com;taylor.warren@lockelord.com

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Philip S Warden on behalf of Interested Party Chevron USA, Inc.
philip.warden@pillsburylaw.com,
thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburylaw.com

Philip S Warden on behalf of Interested Party Union Oil Compay of CA
philip.warden@pillsburylaw.com,
thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburylaw.com

Fred Whitaker on behalf of Interested Party Eller Family Trust      lshertzer@cwlawyers.com, spattas@cwlawyers.com
William E. Winfield on behalf of Attorney Courtesy NEF      wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Jane Connolly               wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Robert Kestner              wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Virginia Tracy              wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Jane Connolly              wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Kathleen Seymour                     wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Robert Kestner wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Virginia Tracy             wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

David R Zaro on behalf of Creditor Gary K. Kaestner, Trustee of the Conzelman Family Trust
dzaro@allenmatkins.com

Aaron E de Leest on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

Aaron E de Leest on behalf of Trustee Michael Arthur McConnell (TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

2. SERVED BY UNITED STATES MAIL
Debtor                                                                   Debtor
HVI Cat Canyon, Inc.                                                     HVI Cat CANYON, INC.
c/o Capitol Corporate Services, Inc.                                     630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                                               New York, NY 10111
Brighton, CO 80601




1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 16 of 18


Karen Artiaco
Owner & General Manager, State College LLC
Trustee, Estate of Evelyn Roper
2345 NW Hayes
Corvallis, OR 97330

                                                        20 LARGEST CREDITORS


 Santa Barbara County Treasurer-Tax                Allen Matkins Leck Gamble                         Diamond McCarthy LLP
 Collector                                         865 South Figueroa Street                         909 Fannin Street
 105 E. Anapamu St., Suite 109                     Suite 800                                         37th Floor Two Houston Center
 Santa Barbara, CA 93102                           Los Angeles, CA 90017-2543                        Houston, Texas 77010


                                                   Akin Gump Straus Hauer & Feld
 Santa Barbara County-APCD                                                                           Santa Barbara County P&D
                                                   1999 Avenue of the Stars
 260 NORTH SAN ANTONIO RD.,                                                                          123 East Anapamu Street
                                                   Suite 600
 SANTA BARBARA, CA 93110                                                                             Santa Barbara, CA 93101
                                                   Los Angeles, CA 90067

 W. J. Kenny Corp.
                                                                                                     Ann Jenny Schupp
 C/O Allfirst Bankcorp Trust do M&T                PG&E
                                                                                                     CIO M H Whittier Corp.
 Bank                                              77 Beale St
                                                                                                     1600 Huntington Drive
 One M&T Plaza                                     San Francisco, CA 94177
                                                                                                     South Pasadena, CA 91030
 Buffalo, NY 14203

                                                   J. P. Morgan-Chase
                                                                                                     WEST COAST WELDING &
 William W. Jenny Jr.                              Attn: Michael Kemey
                                                                                                     CONSTR. I
 5101 East Camino Alisa                            450 West 33rd Street, 15th Floor
                                                                                                     2201 Celsius Avenue Suite B
 Tucson, AZ 85718                                  Ref: 030057 Nassau Assoc-Saba
                                                                                                     Oxnard, CA 93030
                                                   New York, NY 10041

                                                                                                     Larsen O'Brien LLP
 Sherrill A. Schoepe                               Andrew Kurth LLP
                                                                                                     555 South Flower
 14974 Adams Dr.                                   600 Travis Suite 4200
                                                                                                     Suite 4400
 Pauma Valley, CA 92061                            Houston, TX 77002
                                                                                                     Los Angeles, CA 90071


                                                   California Department of
 Victory Oil                                                                                         Diane T. Walker
                                                   Conservation
 222 West 6th Street. Suite 1010                                                                     748 Oceanville Road
                                                   801 K Street
 San Pedro, CA 90731                                                                                 Stonington, ME 04681-9714
                                                   Sacramento, CA 95814

 Stoner Family Trust
 James G. Sanford Trustee                          Charles C. Albright Trustee
 100 West Liberty Street                           729 West 16th Street #B8
 Suite 900                                         Costa Mesa, CA 92627
 Reno, NV 89501




1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 17 of 18



                              OFFICIAL COMMITTEE OF UNSECURED CREDITORS

                                                   Escolle Tenants in Common
 Brian Corson                                                                                        Pacific Petroleum California, Inc.
                                                   215 N. Lincoln Street
 2990 Lichen Place                                                                                   POB 2646
                                                   Santa Maria, CA 93458
 Templeton, CA 93465                                                                                 Santa Maria, CA 93457
                                                   Attn: Vincent T. Martinez


                                              REQUESTS FOR SPECIAL NOTICE

 Attorneys for Buganko
 Philip W. Ganong                                  Frank and Sylvia Boisseranc                       Rob Thomson
 Ganong Law                                        300 W. Paseo de Cristobal                         1920 Wilbur Avenue
 930 Truxtun Avenue, Suite 102                     San Clemente, CA 92672                            San Diego, CA 92109
 Bakersfield, CA 93301

 Jane A. Adams and John S. Adams,
 Trustees
 PO Box 264
 Yorba Linda, CA 92885


                                                       INTERESTED PARTIES

 Internal Revenue Service                                                                            California Dept. Of Toxic Substance
                                                   Wyatt Sloan-Tribe, Esq.
 (Small Business/Self-Employment                                                                     Control
                                                   Office of the Attorney General
 Div.)                                                                                               (Berkeley Regional Office)
                                                   300 S. Spring Street, Suite 1702
 5000 Ellin Road                                                                                     700 Heinz Avenue, Suite 200
                                                   Los Angeles, CA 90013
 Lanham, MD 20706                                                                                    Berkeley, CA 94710
                                                   United States Attorney’s Office Southern
                                                   District of New York
 California OSHA                                                                                     U.S. Dept. of Transportation
                                                   Attn: Anthony Sun, AUSA
 1515 Clay Street, Suite 1901                                                                        1200 New Jersey Avenue, SE
                                                   Tax & Bankruptcy Unit
 Oakland, CA 94612                                                                                   Washington, DC 20590
                                                   86 Chambers Street, 3rd Floor
                                                   New York, NY 10007

 State of New York Attorney General
 Attn: Letia A. James
 Dept. of Law
 The Capitol, 2nd Floor
 Albany, NY 12224


5 LARGEST SECURED CLAIMANTS AND THEIR COUNSEL (ONLY 4 LISTED)

                                                   Diamond McCarthy LLP                              GIT, Inc.
 CTS Properties, Ltd.
                                                   c/o Allan B. Diamond and Sheryl P.                c/o Peter Calamari, Patricia B. Tomasco
 c/o Ira S. Greene
                                                   Giugliano                                         and Devin van der Hahn
 Locke Lord LLP
                                                   Diamond McCarthy LLP                              Quinn Emanuel Urquhart & Sullivan
 200 Vesey Street
                                                   295 Madison Avenue, 27th Floor                    51 Madison Avenue, 22nd Floor
 New York, NY 10281
                                                   New York, NY 10017                                New York, NY 10010




1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 1416 Filed 10/29/20 Entered 10/29/20 10:47:33                                      Desc
                                               Main Document    Page 18 of 18



 UBS AG London Branch                              UBS AG London Branch
                                                                                                     UBS AG London Branch
 c/o Evan M. Jones, Brian M. Metcalf and           c/o Daniel L. Cantor
                                                                                                     c/o Jennifer Taylor
 Darren L. Patrick                                 O’Melveny & Myers, LLP
                                                                                                     O’Melveny & Myers, LLP
 O’Melveny & Myers, LLP                            Seven Times Square
                                                                                                     Two Embarcadero Center, 28th Floor
 400 South Hope Street, 18th Floor                 New York, NY 10036
                                                                                                     San Francisco, CA 94111
 Los Angeles, CA 90071


3. SERVED BY EMAIL:
                                                                                                         Attys. for Team Maria Joaquin, LLC
Jonathan Doolittle, Esq.                                                                                 Tye C. Hancock, Esq.
                                                       Robert Wallan, Esq.
Pillsbury Winthrop Shaw Pittman LLP                                                                      Tye.Hancock@ktlaw.com
                                                       Pillsbury Winthrop Shaw Pittman LLP
Email:
                                                       Email: robert.wallan@pillsburylaw.com
jonathan.doolittle@pillsburylaw.com                                                                      Richard Hemingway, Esq.
                                                                                                         Richard.Hemingway@ktlaw.com




1620687.2 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
